Citation Nr: 0313250	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  98-10 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.

(Other claims will be addressed in the Introduction and 
Remand portions of this decision.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to December 
1945, and from September 1946 to June 1963.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board observes that the veteran currently has several 
claims pending with VA.  Upon a preliminary review of the 
record, it appears that some claims have been fully resolved 
prior to transfer of this matter to the Board.  The veteran's 
claims for an increased evaluation of gouty arthritis in each 
hand appear to have been fully satisfied via a November 2002 
rating decision that raised these evaluations to 10 percent 
for each hand, the maximum rating available under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5017-5215 (2002), effective from 
September 23, 1997, the date of the claim for an increased 
evaluation.  Further, the November 2002 rating decision also 
granted entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) and basic eligibility for Dependents' 
Educational Assistance (DEA), effective from September 23, 
1997, prior to the veteran's October 1998 application for 
TDIU.  Accordingly, it does not appear that these particular 
claims warrant consideration by the Board at this time.  

With regard to the claim for service connection for a low 
back disorder, the Board notes that the veteran filed his 
pending claim in October 1998.  The veteran, however, 
previously filed for service connection for a low back 
disorder in February 1992, a claim that was denied in an 
April 1992 rating decision.  That unappealed rating decision 
subsequently became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2002).  Accordingly, in light of 
this final rating decision, the veteran's October 1998 claim 
must first be evaluated in terms of whether new and material 
evidence has been received to reopen the claim for further 
review.  See 38 C.F.R. § 3.156 (a) (2001).    The Board 
acknowledges that the RO, in its August 1999 rating decision 
and thereafter, reviewed this service connection claim on its 
merits, only implicitly reopening the claim.  In 
consideration of the requirements of Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), however, the Board will 
address, in full, the preliminary question of whether new and 
material evidence has been received in support of the claim, 
prior to any Board review of this claim on its merits.    

The Board further observes that the veteran has several other 
pending claims that require remand to the RO for additional 
action prior to any review on appeal.  All of these claims 
will be addressed in the Remand portion of this decision.   

Lastly, the Board recognizes that the veteran has raised a 
claim of clear and unmistakable error with regard to a 
February 2, 1994, rating decision.  This claim, however, has 
only been addressed in an April 2003 rating decision, not yet 
appealed to the Board.  Therefore, the Board does not 
currently have jurisdiction over this claim.  See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2002).      


FINDINGS OF FACT

1.  The RO has substantially complied with the requirements 
of the Veterans Claims Assistance Act of 2000.

2.  Competent medical evidence shows that the veteran's 
current bilateral hearing loss is related to his active 
service.

3.  Competent medical evidence shows that the veteran's 
current tinnitus is related to his active service.

4.  An unappealed April 1992 rating decision denied 
entitlement to service connection for a low back disorder.  

5.  Evidence associated with the claims folder subsequent to 
the April 1992 rating decision is not cumulative or redundant 
of evidence previously of record, and bears substantially 
upon the specific matter under consideration, such that it 
must be considered in order to fairly decide the merits of 
the veteran's claim for entitlement to service connection for 
a low back disorder.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2002).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2002).

3.  The April 1992 rating decision that denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

4.  Evidence associated with the claims folder subsequent to 
the April 1992 rating decision is new and material, and the 
requirements to reopen the claim for entitlement to service 
connection for a low back disorder have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board first notes that these three claims have been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. 
§§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 3.159.  In this 
regard, the claims file reflects VA examination and clinical 
records that contain findings and diagnoses that permit the 
Board to address the issues relevant to these claims.  In 
addition, the Board finds that the veteran has continually 
known of the steps which the RO has undertaken to develop 
these claims, and of which steps he could undertake in 
support of these claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Moreover, the Board observes that in 
light of the highly favorable outcome of these appeals, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.  To that end, the Board notes 
that the claims for service connection for bilateral hearing 
loss and tinnitus will be granted in this decision, 
constituting a full grant of the benefits sought on appeal.  
As for the claim for service connection for a low back 
disorder, the Board notes that there is sufficient VCAA 
compliance, as well as new and material evidence of record, 
to support a reopening of this claim on appeal, and it is 
expected that when the claim is returned to the RO for an 
adjudication on its merits, the RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.

Service Connection for Bilateral Hearing Loss and Tinnitus

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1131.  Service connection may also be 
awarded where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309 (2002).  If there is no evidence of a chronic 
condition during service or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active 
service, when the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.
On an authorized VA audiological evaluation in October 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
45
55
50
LEFT
45
50
60
70
70

Further, using the Maryland CNC Test, speech audiometry 
testing at 90 decibels revealed speech recognition ability of 
70 percent in the right ear and of 44 percent in the left 
ear.  At this examination, the veteran reported a history of 
unprotected exposure to hazardous military and civilian 
noise, and stated that he suffered from ear infections while 
on active duty.  After clinical evaluation, the veteran was 
diagnosed with moderate to severe sensorineural hearing loss 
in both ears, and also with severe bilateral, constant, total 
tinnitus of unknown onset and etiology.

At a November 1997 VA ear, nose and throat examination, the 
veteran reported that while in service, he worked around loud 
equipment and also was exposed to flight line noise.  He 
stated that he first experienced decreased hearing and 
constant tinnitus while in active service in 1959.  After 
evaluation, this examiner's diagnoses were bilateral 
neurosensory hearing loss and constant tinnitus, since 1959. 

The Board notes that the veteran's service discharge 
examination record reveals only normal clinical findings, and 
that his current hearing problems were not documented until 
at least the mid-1990's.  It is not required, however, that 
hearing loss be shown during service.  The United States 
Court of Appeals for Veterans Claims (the Court) has held, 
"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirement for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  In that case, the Court 
agreed with the Secretary's suggestion that service 
connection may be established if: (1) the record shows 
acoustic trauma due to noise exposure in service; (2) 
audiometric test results show an upward trend in auditory 
thresholds; (3) post-service audiometric testing establishes 
current hearing loss constituting a disability under 
38 C.F.R. § 3.385; and (4) competent evidence relates current 
hearing loss disability to active service.  Id. at 159-160.

Accordingly, after a review of the credible evidence of 
record, and especially in consideration of the November 1997 
VA examiner's competent medical opinion that the veteran's 
current bilateral hearing loss and tinnitus originated in 
1959 (during active service), the Board finds that both of 
these claims warrant service connection under VA law.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for  Service Connection for a Low Back 
Disorder

The original claim for entitlement to service connection for 
a low back disorder was adjudicated by the RO and denied in 
an April 1992 rating decision.  The evidence under 
consideration at the time consisted of the veteran's service 
medical records and some VA treatment and evaluation records.  
The RO denied the claim because there was no evidence of a 
chronic low back disorder either during or immediately after 
service, as well as no evidence of current disability.  As 
the veteran did not timely appeal the RO's decision, it 
became final.  See 38 U.S.C.A. § 7105(c).

In October 1998, the veteran filed a claim for service 
connection for low back pain with degenerative changes of the 
lumbar spine, claimed as gouty arthritis of the back.  In 
light of the prior final April 1992 rating decision, the 
Board construes this as the veteran's request to reopen his 
claim for service connection for a low back disorder.  
Additional VA treatment and evaluation records were 
associated with the claims folder, and in an August 1999 
rating decision, the RO denied the claim.  The veteran 
received proper notice of this decision and timely appealed 
it to the Board.

Before and after the August 1999 rating decision, other 
evidence was associated with the claims file, namely written 
statements and argument submitted by the veteran and his 
representative.
 
On its own determination, the Board finds that additional 
evidence associated with the claims folder, specifically a 
June 1999 VA examination report, is both new and material to 
the claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The information contained in the June 1999 VA 
examination report documents a current diagnosis of chronic 
low back pain with degenerative joint disease changes 
throughout the lumbar spine.  The Board notes that evidence 
of this nature was not of record at the time of the prior 
decision in this matter, and therefore considers this record 
to be new.  The Board is also of the opinion that this 
information is material to the claim.  At the time of the 
April 1992 rating decision, there was no competent medical 
evidence of a current low back disorder.  This record, 
however, provides such evidentiary support, requiring its 
consideration in relation to low back problems documented in 
the service medical records.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Smith v. West, 12 Vet. App. 312, 314 (1999); Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board therefore finds 
that the June 1999 VA examination report is so significant 
that it must be considered in order to fairly decide the 
merits of the claim, and as such, the veteran's claim for 
entitlement to service connection for a low back disorder 
must be reopened for full review.  See 38 C.F.R. § 3.156(a).

The Board finds that it cannot address this reopened service 
connection claim on the merits at this time.  Instead, the 
claim will be remanded to the RO for all necessary action 
prior to any review on appeal.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.

New and material evidence having been submitted, the claim 
for entitlement to service connection for a low back disorder 
is reopened.


REMAND

The Board observes that also pending are the veteran's claims 
for entitlement to:

(1) an increased evaluation for gouty arthritis of the 
left shoulder (minor);
	(2) an increased evaluation for gouty arthritis of the 
left knee;
(3) an increased evaluation for gouty arthritis of the 
right knee with post-operative residuals of ganglion 
cyst removal;
(4) an increased evaluation for gouty arthritis of the 
right shoulder (major); 
(5) service connection for a bilateral foot disorder; 
(6) an increased evaluation for chronic asthma with 
bronchitis and emphysema; and
(7) service connection for a low back disorder.

There has been a substantial change in the law during the 
pendency of these claims.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
and its implementing regulations redefine the obligations of 
VA with respect to the duty to assist and include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand is required to ensure full and complete compliance 
with all of the notice and duty to assist provisions of the 
VCAA.  It would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision on these claims 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  

With respect to the claim for an increased evaluation of 
chronic asthma with bronchitis and emphysema, the Board 
observes that the claim was denied in a December 1999 rating 
decision, and a timely notice of disagreement was filed in 
August 2000.  The RO has not yet issued a statement of the 
case (SOC), indicating in a November 2002 rating decision 
that increased the evaluation to a 60 percent under 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6602 (2002), that this increase 
was a full grant of the benefits sought by the veteran.  This 
is not the case, however, as DC 6602 provides for the award 
of a 100 percent evaluation in certain situations.  38 C.F.R. 
§ 4.97.  Accordingly, the Board does not currently have 
jurisdiction over this claim, and it must be remanded to the 
RO per Manlincon v. West, 12 Vet. App. 238 (1999) for the 
issuance of an SOC (as well as for VCAA consideration).  

As to the claim for service connection for a low back 
disorder, the matter has now been reopened by the Board for a 
review on the merits in light of new and material evidence 
that was associated with the claims folder since the last 
final denial of this claim.  (The Board acknowledges that the 
claim was originally styled as entitlement to service 
connection for low back pain with degenerative changes of the 
lumbar spine, claimed as gouty arthritis of the back.)  This 
claim must also be remanded to the RO for all necessary 
review and development, including VCAA consideration.      

In light of the above, these claims are REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for all claims.  As 
necessary, this action should include 
written notice to the veteran and his 
representative of the provisions of the 
VCAA and the laws applicable to the 
claims, as well as the roles of VA and the 
veteran in identifying and gathering 
evidence relevant to the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran and his 
representative should be afforded the 
appropriate period of time for response to 
this notice as required by VA law. 

2.  The RO should determine whether 
updated VA examination is required to 
assess the veteran's current level of 
disability from any of the disorders 
addressed in these claims, and decide 
whether a nexus opinion is required with 
respect to any of the claims.   

3.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response.  The Board 
reminds the RO that an SOC should also be 
issued for the claim for an increased 
evaluation for chronic asthma with 
bronchitis and emphysema, with an 
appropriate period of time allowed for 
response, including time for the filing of 
a substantive appeal if necessary.

Thereafter, any unresolved matters should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of these 
claims, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with these 
claims.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



